Order filed December 30, 2014




                                   In The

                  Fourteenth Court of Appeals
                                ____________

                           NO. 14-14-00564-CV
                                ____________

                     VINCENT ZAHORIK, Appellant

                                     V.

METROPLITAN LIFE INSURANCE COMPANY, MOHSIN NOON, AMY
      CATCHING, AND SUZANNE WYZINSKI-SMITH, Appellees


                 On Appeal from the 333rd District Court
                          Harris County, Texas
                    Trial Court Cause No. 2011-61851

                                  ORDER

     On November 18, 2014, this court issued an opinion dismissing this appeal.
On November 18, 2014, appellant filed a motion for rehearing. The motion is
GRANTED.

     This court’s opinion filed November 18, 2014, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.
                                   PER CURIAM



Panel consists of Justices McCally, Brown and Wise.